LYONS, Justice
(concurring in part and dissenting in part as to the rationale; and concurring in the result).
I agree that Rule 27, Ala. R. Civ. P., applies to this proceeding. However, I do not wish to be understood to embrace the holding of Ex parte Anderson, 644 So.2d 961, 965 (Ala.1994). Rule 27 does not provide a vehicle for pre-action discovery to determine whether a cause of action exists. Instead, as the Committee Comments to Rule 27 state, that rule allows only pre-action discovery “under Rules 34 and 35 for the purpose of perpetuating evidence pursuant to those rules.” (Emphasis added.) Notwithstanding that limitation to Rule 27, I concur in the result. Ms. Stoor seeks to perpetuate testimony under Rule 35, a procedure for which Rule 27 specifically provides.